  Case: 1:21-cv-00016-MWM Doc #: 16 Filed: 01/27/21 Page: 1 of 2 PAGEID #: 324




MORGAN, LEWIS & BOCKIUS LLP
(Pennsylvania Limited Liability Partnership)
Jeremy P. Blumenfeld
1701 Market Street
Philadelphia, PA 19103-2921
T: 215.963.5258
F: 215.963.5001
Counsel for Defendant,
DHL Express (USA), Inc.

                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION (at Cincinnati)

 LAURA AKER, ET AL.
                                                Case No. 1:21-cv-00016-MWM
                               Plaintiffs,
                                                Document Electronically Filed
                vs.

 DHL, ET AL.                                       STIPULATION PURSUANT TO
                                                   LOCAL RULE 6.1
                               Defendants.


       IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs and Defendant

DHL Express (USA), Inc., that pursuant to Local Civil Rule 6.1(a), DHL’s time to answer,

move, or otherwise respond to Plaintiffs’ Complaint in the above-captioned matter is hereby

extended by twenty-one (21) days up to, and including, March 5, 2021.

       No prior stipulated extensions to DHL, together with the instant stipulated extension,

exceed a total of twenty-one (21) days.

By: /s/ Jeremy P. Blumenfeld_________             By: /s/ James F. Maus_______
        Jeremy P. Blumenfeld                              James F. Maus
        Morgan, Lewis & Bockius LLP                       The Deters Law Firm, P.S.C.
        1701 Market Street                                5247 Madison Pike
        Philadelphia, PA 19103-2921                       Independence, KY 41051
        T: 215.963.5258                                   T: 859.363.1900
        E: jeremy.blumenfeld@morganlewis.com              E: jmaus@ericdeters.com
        Counsel for DHL                                   Counsel for Plaintiffs
  Case: 1:21-cv-00016-MWM Doc #: 16 Filed: 01/27/21 Page: 2 of 2 PAGEID #: 325




                               CERTIFICATE OF SERVICE

       I, Jeremy P. Blumenfeld, hereby certify that on the date indicated below, a true and

correct copy of the foregoing document has been served on the party listed below via ECF:

                      James F. Maus
                      The Deters Law Firm, P.S.C.
                      5247 Madison Pike
                      Independence, KY 41051

                      Counsel for Plaintiffs


Dated: January 27, 2021                                      /s/ Jeremy P. Blumenfeld
                                                                 Jeremy P. Blumenfeld
